                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )     Chapter 11
                                                                        )
    M & G USA CORPORATION, et al., 1                                    )     Case No. 17-12307 (BLS)
                                                                        )
                                                                        )     Jointly Administered
                                Debtors.                                )
                                                                        )     Obj. Deadline: November 16, 2018 at 4:00 p.m. (ET)


         NOTICE OF MONTHLY FEE APPLICATION OF PRIME CLERK LLC,
      ADMINISTRATIVE ADVISOR TO THE DEBTORS, FOR COMPENSATION FOR
            SERVICES AND REIMBURSEMENT OF EXPENSES FOR THE
         PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

        PLEASE TAKE NOTICE that, in accordance with the Order Authorizing Procedures
for Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 308]
(the “Interim Compensation Order”), Prime Clerk LLC filed the attached Monthly Fee
Application of Prime Clerk LLC, Administrative Advisor to the Debtors, for Compensation for
Services and Reimbursement of Expenses for the Period from September 1, 2018 through
September 30, 2018 (the “Application”).

       PLEASE TAKE FURTHER NOTICE that the Application seeks allowance and
approval of fees in the aggregate amount of $1,477.35 (of which Prime Clerk LLC seeks
payment of 80% or $1,181.88) and reimbursement of expenses in the amount of $86.15.

        PLEASE TAKE FURTHER NOTICE that any objections to the Application must be
filed on or before November 16, 2018 at 4:00 p.m. (ET) (the “Objection Deadline”) with the
United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,
Wilmington, DE 19801.

       PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a
copy of any objection so as to be received by (a) the Notice Parties (as defined in the Interim
Compensation Order); and (i) Prime Clerk LLC, 830 Third Avenue, 9th Floor, New York, New
York 10022, Attn: Shira D. Weiner.




1     The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers follow
      in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593),
      M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
      Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695),
      Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter
      11 cases is 450 Gears Road, Suite 240, Houston, Texas 77067.
       PLEASE TAKE FURTHER NOTICE that only if an objection is properly and timely
made in accordance with the procedures set forth in the Interim Compensation Order will a
hearing be held on the Application.

Dated: October 26, 2018
       New York, New York

                                         PRIME CLERK LLC

                                         By:    /s/ Shira D. Weiner
                                                Shira D. Weiner
                                                General Counsel
                                                Prime Clerk LLC
                                                830 Third Avenue, 9th Floor
                                                New York, New York 10022
                                                Phone: (212) 257-5450
                                                sweiner@primeclerk.com

                                                Administrative Advisor to the Debtors




                                            2
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )     Chapter 11
                                                                        )
    M & G USA CORPORATION, et al., 1                                    )     Case No. 17-12307 (BLS)
                                                                        )
                                                                        )     Jointly Administered
                                Debtors.                                )
                                                                        )     Obj. Deadline: November 16, 2018 at 4:00 p.m. (ET)


                SUMMARY OF MONTHLY FEE APPLICATION OF
        PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE DEBTORS,
     FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
     FOR THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

Name of Applicant:                                                      Prime Clerk LLC

Authorized to Provide Professional Services to:                         Debtors and Debtors in Possession

Date of Retention:                                                      November 30, 2017 nunc pro tunc to
                                                                        October 30, 2017

Period for which compensation and
reimbursement is sought:                                                September 1, 2018 through September 30,
                                                                        2018 (the “Fee Period”)

Amount of compensation sought as
actual, reasonable and necessary:                                       $1,477.35 (of which Prime Clerk LLC seeks
                                                                        payment of 80% or $1,181.88)

Amount of expense reimbursement sought
as actual, reasonable and necessary:                                    $86.15

This is a:         X         monthly                  final application.

The total time expended for the preparation of Prime Clerk LLC’s monthly fee application is
approximately 3.00 hours. The corresponding compensation is not included herein but will be
requested in a future application.


1     The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers follow
      in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593),
      M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
      Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695),
      Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter
      11 cases is 450 Gears Road, Suite 240, Houston, Texas 77067.
                                               Prior Monthly Applications

                                                 Requested                       Paid or To Be Paid
   Date Filed;         Period                                                                                      Holdback
                                            Fees           Expenses              Fees            Expenses
    ECF No.           Covered                                                                                       (20%)
                      5/1/18 –          $2,493.00
    9/27/18;                                                                  $1,994.40
                      5/31/18;         (payment of
    ECF No.                                                   $0.00            (80% of             $0.00            $498.60
                      8/1/18 –           80% or
      1900                                                                    $2,493.00)
                      8/31/18           $1,994.40)

                                               Prior Interim Applications

  No prior interim applications have been filed.

            Summary of Hours Billed by Prime Clerk Employees During the Fee Period

                                            Position of the                 Total         Hourly               Total Fees
  Prime Clerk Employee
                                               Applicant                    Hours          Rate                Requested
Pullo, Christina                        Director of Solicitation             0.90        $210.00                       $189.00
Adler, Adam M                           Director                             0.30        $195.00                        $58.50
Weiner, Shira D                         Director                             1.60        $195.00                       $312.00
Labissiere, Pierre                      Solicitation Consultant              0.40        $190.00                        $76.00
Lonergan, Senan L                       Solicitation Consultant              5.00        $190.00                       $950.00
Pagan, Chanel C                                Consultant                    0.40        $140.00                        $56.00
                                                  Total:                     8.60                                   $1,641.50 2
                                             Blended Rate                                $190.87

                    Summary of Fees Billed by Subject Matter During the Fee Period

                                                                                           Total             Total Fees
                               Matter Description
                                                                                           Hours             Requested
   Retention / Fee Application                                                              2.30                   $426.50
   Solicitation                                                                             6.30                $1,215.00
                                                                                            8.60               $1,641.50 3

                               Summary of Expenses Incurred During the Fee Period

                                      Description                                           Total Expenses Requested
  After Hours Transportation                                                                                  $66.15
  Overtime Meals                                                                                              $20.00
  Total                                                                                                       $86.15

  2, 3 This amount has been discounted to $1,477.35 in accordance with the terms of Prime Clerk’s retention. Taking into account
      this discount, the blended hourly rate is $171.78.


                                                                2
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                        )
    In re:                                                              )     Chapter 11
                                                                        )
    M & G USA CORPORATION, et al., 1                                    )     Case No. 17-12307 (BLS)
                                                                        )
                                                                        )     Jointly Administered
                                Debtors.                                )
                                                                        )     Obj. Deadline: November 16, 2018 at 4:00 p.m. (ET)


                      MONTHLY FEE APPLICATION OF
        PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE DEBTORS,
     FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
     FOR THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

             Prime Clerk LLC (“Prime Clerk”), administrative advisor to M & G USA Corporation

and certain of its affiliates, as debtors and debtors in possession (collectively, the “Debtors”), files

this monthly fee application (the “Application”), pursuant to sections 330 and 331 of title 11 of

the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules for the United States

Bankruptcy Court for the District of Delaware (as may be amended, modified, or supplemented,

the “Local Bankruptcy Rules”) and the Order Authorizing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals [Docket No. 308] (the “Interim Compensation

Order”), for payment of compensation for professional services rendered to the Debtors and for

reimbursement of actual and necessary expenses incurred in connection with such services for the

period from September 1, 2018 through September 30, 2018 (the “Fee Period”). In support of the

Application, Prime Clerk respectfully represents as follows:


1     The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification numbers follow
      in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA, LLC (7593),
      M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi International S.à r.l. (1270), M&G
      Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC (3451), Chemtex International Inc. (7695),
      Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter
      11 cases is 450 Gears Road, Suite 240, Houston, Texas 77067.
                                       Preliminary Statement

         1.    Pursuant to the Application, Prime Clerk seeks allowance and approval of

aggregate fees in the amount of $1,477.35 (of which Prime Clerk seeks payment of 80% or

$1,181.88) and reimbursement of expenses in the amount of $86.15.

         2.    On November 30, 2017, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Order Authorizing Employment and Retention of Prime Clerk

LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No. 298], which

authorized the Debtors to retain Prime Clerk as administrative advisor in these chapter 11 cases

nunc pro tunc to the Petition Date (as defined below). In addition, pursuant to the Interim

Compensation Order, the Court authorized Prime Clerk to file the Application for monthly

compensation and authorized the Debtors to compensate Prime Clerk in accordance with the

procedures set forth therein, in sections 330 and 331 of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and such other procedures as may be fixed by order of the

Court.

         3.    Pursuant to the Interim Compensation Order, upon the expiration of the Objection

Deadline (as defined in the Interim Compensation Order), the Debtors are authorized and directed

to pay Prime Clerk an amount equal to the lesser of: (a) 80% of the fees and 100% of the expenses

requested in the Application; or (b) 80% of the fees and 100% of the expenses requested in the

Application that are not subject to an Objection (as defined in the Interim Compensation Order).

         4.    During the Fee Period, Prime Clerk worked on, among other things, preparing and

reviewing the Debtors’ schedules of assets and liabilities and statements of financial affairs,

solicitation matters and retention matters.




                                               2
                                           Jurisdiction

       5.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2).

       6.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The statutory bases for the relief requested herein are sections 330 and 331 of the

Bankruptcy Code, Bankruptcy Rule 2016 and Local Bankruptcy Rule 2016-2.

                                          Background

       8.      On October 30, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The Debtors are operating their

business and managing their property as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. These chapter 11 cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b).

                                        Relief Requested

       9.      By the Application, Prime Clerk requests (a) allowance and approval of aggregate

fees in the amount of $1,477.35 (of which Prime Clerk LLC seeks payment of 80% or $1,181.88)

on account of reasonable and necessary professional services rendered to the Debtors by Prime

Clerk, and (b) reimbursement of actual and necessary costs and expenses in the amount of $86.15.

                        Compliance with the Interim Compensation Order

       10.     Prime Clerk has prepared the Application in accordance with the procedures set

forth in the Interim Compensation Order. During the Fee Period, Prime Clerk professionals billed

a total of 8.60 hours for which compensation is requested. Prime Clerk seeks allowance and

approval of (a) fees in the aggregate amount of $1,477.35 (of which Prime Clerk LLC seeks

                                               3
payment of 80% or $1,181.88) for reasonable and necessary professional services rendered by

Prime Clerk, and (b) $86.15 for actual and necessary costs and expenses.

       11.     Prime Clerk’s hourly rates are set at a level designed to fairly compensate Prime

Clerk for the work of its professionals and to cover routine overhead expenses. Hourly rates vary

with the experience and seniority of the individuals assigned. These hourly rates are subject to

periodic adjustments to reflect economic and other conditions and are consistent with the rates

charged elsewhere.

       12.     Further, Exhibit A hereto: (a) identifies each individual that rendered services by

subject matter; (b) describes each activity or service that such individual performed; (c) states the

number of hours (in increments of tenths of an hour) spent by such individual providing the

services; and (d) as applicable, lists the amount and type of expenses incurred.

                            Summary of Professional Services Rendered

       13.     The professional services that Prime Clerk rendered during the Fee Period are

grouped by subject matter and summarized as follows:

               •   Retention / Fee Application

                   Fees: $426.50; Hours: 2.30

               Retention / Fee Application services provided included drafting, revising and

finalizing Prime Clerk’s combined monthly fee application for the periods (i) May 1, 2018 through

May 31, 2018 and (ii) August 1, 2018 through August 31, 2018.

               •   Solicitation

                   Fees: $1,215.00; Hours: 6.30

               Solicitation services provided included: (i) reviewing and analyzing the solicitation

materials and procedures to be implemented in connection with the upcoming solicitation of the



                                                 4
Debtors’ plan; and (ii) coordinating among the Prime Clerk case team and Debtors’ counsel

regarding comments to the draft forms of ballots to be used in connection with the solicitation.

                                Summary of Expenses Incurred

       14.     In rendering the services during the Fee Period described herein, Prime Clerk

incurred actual and necessary expenses in the aggregate amount of $86.15 during the Fee Period

for after-hours transportation and overtime meals. Attached hereto as Exhibit B is a list of expense

incurred by each Prime Clerk employee during the Fee Period.

                            Representations and Reservation of Rights

       15.     The undersigned has reviewed the requirements of Local Bankruptcy Rule 2016-2

and hereby attests that this Application conforms to such requirements.

       16.     Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in the Application due to delays

caused by accounting and processing during the Fee Period. Prime Clerk reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules, and the Interim Compensation Order.

                                              Notice

       17.     Prime Clerk has provided notice of this Application to all parties required to receive

such notice under the Interim Compensation Order. In light of the nature of the relief requested

herein, Prime Clerk respectfully submits that no further notice is necessary.

                                           Conclusion

       WHEREFORE, pursuant to the Interim Compensation Order, Prime Clerk requests: (a)

allowance and approval of fees in the aggregate amount of $1,477.35 (of which Prime Clerk LLC

seeks payment of 80% or $1,181.88) on account of reasonable and necessary professional services

                                                5
rendered to the Debtors by Prime Clerk; and (b) reimbursement of actual and necessary costs and

expenses in the amount of $86.15.

Dated: October 26, 2018
       New York, New York                          /s/ Shira D. Weiner
                                                   Shira D. Weiner
                                                   General Counsel
                                                   Prime Clerk LLC
                                                   830 Third Avenue, 9th Floor
                                                   New York, New York 10022
                                                   Phone: (212) 257-5450
                                                   sweiner@primeclerk.com

                                                   Administrative Advisor to the Debtors




                                             6
Exhibit A

Fee Detail
                                                                    830 Third Avenue, 9th Floor
                                                                    New York, NY 10022

                                                                    primeclerk.com



                    Hourly Fees by Employee through September 2018


Initial Employee Name                Title                                Hours            Rate        Total

CCP    Pagan, Chanel C              CO - Consultant                         0.40      $140.00        $56.00
PL     Labissiere, Pierre           SA - Solicitation Consultant            0.40      $190.00        $76.00
SLL    Lonergan, Senan L            SA - Solicitation Consultant            5.00      $190.00       $950.00
AMA    Adler, Adam M                DI - Director                           0.30      $195.00        $58.50
SW     Weiner, Shira D              DI - Director                           1.60      $195.00       $312.00
CP     Pullo, Christina             DS - Director of Solicitation           0.90      $210.00       $189.00

                                                        TOTAL:             8.60                   $1,641.50

                   Hourly Fees by Task Code through September 2018

Task Code Task Code Description                                          Hours                        Total
RETN       Retention / Fee Application                                      2.30                    $426.50

SOLI       Solicitation                                                     6.30                   $1,215.00

                                                        TOTAL:             8.60                   $1,641.50
M & G Resins USA, LLC                                                                                            Page 2
                                                                                                      Invoice #: 8120
Label1

                                                   Time Detail

Date        Emp       Title   Description                                                      Task               Hours

09/04/18    SLL       SA      Review and analyze solicitation materials and procedures to      Solicitation         3.10
                              be implemented in upcoming solicitation
09/05/18    CP        DS      Coordinate with Jones Day and Prime Clerk case team              Solicitation         0.90
                              regarding comments to draft ballots
09/05/18    PL        SA      Review and analyze solicitation materials and procedures to      Solicitation         0.40
                              be implemented in upcoming solicitation
09/05/18    SLL       SA      Review and analyze solicitation materials and procedures to      Solicitation         1.90
                              be implemented in upcoming solicitation
09/18/18    SW        DI      Draft combined monthly fee application                           Retention / Fee      1.60
                                                                                               Application
09/27/18    AMA       DI      Review and revise monthly fee application                        Retention / Fee      0.30
                                                                                               Application
09/27/18    CCP       CO      Filed combined monthly fee application                           Retention / Fee      0.40
                                                                                               Application
                                                                                        Total Hours                 8.60




                                                 Expense Detail

Description                                                                            Units          Rate       Amount

After Hours Transportation                                                                              0.00      $66.15
Overtime Meals                                                                                          0.00      $20.00

                                                                                     Total Expenses              $86.15
                                       Exhibit B

                  Detail of Expenses Incurred by Prime Clerk Employees

         Employee Name                 Date             Expense Type            Amount
Lonergan, Senan                      8/29/2018     After Hours Transportation     $66.15
Lonergan, Senan                      8/29/2018           Overtime Meal            $20.00
Total                                                                             $86.15
